Citation Nr: 0409288	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  01-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastric ulcer.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty for approximately 21 years, 
to include the period from October 1968 to May 1979 and from 
January 1983 to August 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim of entitlement to 
service connection for gastric ulcer.  


FINDING OF FACT

The veteran does not have a gastric ulcer that is related to 
his service.  


CONCLUSION OF LAW

A gastric ulcer was not incurred as a result of the veteran's 
service, and a peptic ulcer (gastric or duodenal) may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for a 
gastric ulcer.  The claims files also include a number of 
articles submitted by the veteran, one of which discusses 
hiatal hernias.  In the substantive appeal, received in June 
2001, it was argued that the veteran "had continuous trouble 
with severe sharp low abdominal pain and cramps and 
tenderness."  It was further argued that the veteran was 
treated for viral gastric pain on May 10, 1972, and that 
"[I] t is as likely as not that this gastric pain could have 
been from a gastric ulcer because the veteran has a 
paraesophageal hernia and esophagus problems knows as 
Barrett's esophagus (which is otherwise known as an ulcer)."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including ulcer, peptic (gastric or 
duodenal), may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

The service medical records show that on May 10, 1972, he was 
treated for a stomach problem, and that he complained of 
cramps in the upper and lower abdomen.  The impression was 
viral gastritis.  He was placed on a liquid diet.  It appears 
that the veteran received a follow-up treatment later that 
same month.  In May 1989 the veteran was noted to have a 
history of "ETOH (alcohol) excess with anemia."  He was 
placed on iron supplements.  Test results, dated in June 
1989, show that he had an esophageal hernia and mild 
diverticulosis.  Reports, dated in June 1989, also show that 
the veteran had iron deficient anemia.  The veteran's 
separation examination report, dated in May 1989, shows that 
his abdomen and viscera were clinically evaluated as normal.  
An accompanying "report of medical history" shows that the 
veteran denied having a history of stomach trouble.  The 
report notes, "Frequent indigestion, 1988 to present, feels 
that it occurs due to eating certain foods, treated with 
antacid, NCNS."  (no complaints and no symptoms).  

As for the post-service medical evidence, it consists of non-
VA medical records, dated between 1993 and 2003, and VA 
outpatient treatment and examination reports, dated between 
1997 and 2003.  

As for the non-VA evidence, reports from the Physicians 
Medial Clinic (PMC), University Gastroenterology, P.C., (UG), 
and the University of Tennessee Medical Center at Knoxville 
(aka University of Tennessee Memorial Hospital) (hereinafter 
"UTMH"), dated in 1993, show that in March 1993, the 
veteran began receiving treatment for multiple 
gastrointestinal (GI) complaints.  In March 1993, the 
assessment was paraesophageal hernia, with iron deficiency 
anemia of unclear etiology.  In April 1993, the veteran 
underwent an upper endoscopy and colonoscopy after he was 
noted to have iron deficiency anemia.  In June 1993, the 
veteran underwent repair of a large paraesophageal hiatal 
hernia (celiotomy).  The reports note a history of blood loss 
and anemia.  The reports indicate that the veteran tolerated 
the procedure well.  The final diagnoses were paraesophageal 
hernia and "history of iron deficiency anemia, related to 
this."  

Reports from UG, UTMH, and Henry S. Nelson, M.D., dated 
between 1997 and 1998, show that the veteran was evaluated 
for repair of a large ventral hernia.  A "double contrast 
UGI" report contains an impression noting that he had a 
moderate-sized hiatal hernia.  In January 1998, the veteran 
underwent a large mesh repair of his ventral hernia.  

A VA general medical examination report, dated in July 1997, 
shows that the diagnoses included "large, uncomplicated, 
direct incisional ventral epigastric hernia defect," and 
"History of s/p (status post) hiatal hernia repair in 1993.  
Complication of blood loss anemia, resolved with iron tablets 
times six months."  

A VA "digestive conditions" examination report, dated in 
May 1999, shows that the diagnoses included iron deficiency 
anemia, fatigue, and chronic reflux.  

Reports from UG and UTMH, dated in 1999, show that the 
veteran was treated for conditions and complaints that 
included reflux, chest pain and iron deficiency anemia.  A 
"double contrast UGI" report, dated in March 1999, contains 
an impression of moderate hiatal hernia with mild GE 
(gastroesophageal) reflux.  A UTMH upper endoscopy report, 
dated in June 1999, notes a "large (one centimeter) gastric 
ulcer on the hiatal hernia sac where it impinged on the 
diaphragm."  A UG report, dated in July 1999, notes that the 
veteran's recent colonoscopy was normal, and that he had "a 
large gastric ulcer and a hiatal hernia sac."  The physician 
stated, "I am sure this could be the source of his iron 
deficiency anemia."  A UTMH upper endoscopy report, dated in 
August 1999, notes a large hiatal hernia, and that "Previous 
ulcer no longer could be appreciated."  The assessment was 
gastritis.  

VA outpatient treatment reports, dated in 2000, contain 
diagnoses that included GERD (gastroesophageal reflux 
disease).  A May 2000 report notes "micocytic anemia, 
recurrent," and "reflux/status post hernia repair," and 
history of gastritis.  

A VA "esophagus/hiatal hernia" examination report, dated in 
February 2000, contains diagnoses that included history of 
paraesophageal hernia with repair, hiatal hernia, history of 
gastric ulcer and gastritis, and iron deficiency anemia.  

Reports from David Bosscher, D.O., dated in 2000, include a 
May 2000 report that notes that the veteran has "anemia-
hernia-GI bleed," and which associates the veteran's anemia 
with a "bleeding ulcer."  See also May 2001 report from 
Arvell S. Luttrell, M.D. (same).  

A report from the Knoxville Cancer Center (KCC), dated in May 
2001, notes complaints of dyspepsia, and contains a diagnosis 
of "apparent multifactorial anemia."  A report from Steven 
E. Roskos, M.D., dated in November 2001, notes that the 
veteran has chronic iron deficiency anemia and GERD.  The 
claims files also include test results from the Scott County 
Hospital, dated in June 2001.  

UTMH reports, dated in 2002, show that the veteran was noted 
to have iron deficiency anemia, and a history of a large 
hiatal hernia.  Cameron's lesions were noted where the hiatal 
hernia impinged on the esophagus, and the report notes that 
these lesions "can cause chronic blood loss iron 
deficiency."  The assessment was Cameron's lesions.  A 
gastroenterology report contains an assessment of 
pandiverticular disease.  

A VA "stomach, duodenum and peritoneal" examination report, 
dated in August 2003, shows that the diagnosis was hiatal 
hernia with gastroesophageal reflux disease.  The examiner 
stated:

Peptic ulcers come and go periodically in 
people with peptic acid disease.  It is 
impossible to tell from symptoms whether 
an ulcer was present during his time in 
service.  He did not have one on his 
upper GI series done at the time of his 
discharge from service.  Furthermore, I 
can find no documentation of an ulcer in 
his post service medical records by 
civilian[s].  Even though, he had several 
upper GI series and EGDs done, none of 
these studies showed an ulcer.  A 
civilian physician stated that he had a 
documented gastric ulcer from 1993, but 
this is the only reference I am able to 
find of an ulcer.  Therefore, I think it 
is likely that he did not have a frank 
ulcer while he was in the service and his 
symptoms at that time were due to his 
hiatal hernia.

State disability reports, dated in June 1999, show that the 
veteran was noted to have mild anemia and acid reflux.  The 
Axis I diagnosis was prior history of alcohol dependence, in 
remission, by report.  A report from the Social Security 
Administration (SSA), dated in September 2000, shows that the 
SSA determined that the veteran was disabled as of April 
1999, and that he had a number of psychiatric and physical 
disorders, to include residuals of two hernia repairs.  

The Board initially notes that the veteran's claim, received 
in July 1999, is unclear as to whether the veteran is 
claiming an ulcer on the hiatal hernia sac, see e.g., June 
1999 UTMH report (discussed infra), or a stomach ulcer.  In 
this regard, an ulcer on the hiatal hernia sac appears to 
have been an acute condition, as it has not been clinically 
evident since August 1999.  See e.g., August 1999 UTMH report 
(discussed infra).  In addition, service connection is 
currently in effect for "ventral hernia," and 
"paraesophageal/hiatal hernia, postoperative, with episodic 
anemia."  Service connection may not be granted for an ulcer 
on the hiatal hernia sac (even if it were currently shown), 
as he is already currently receiving compensation for the 
symptoms of these disabilities.  See 38 C.F.R. § 4.14 (2003) 
(avoidance of pyramiding); see also 38 C.F.R. § 4.114, 
Diagnostic Codes 7339 and 7346 (2003).  Therefore, as used 
herein, the term "gastric ulcer" will be used to describe 
an ulcer of the gastrointestinal system other than an ulcer 
associated with his hiatal hernia.  

Service medical records do not show any treatment for a 
gastric ulcer.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  

The Board finds that the claim must be denied.  There is no 
competent evidence of record showing that the veteran 
currently has a gastric ulcer, or residuals thereof, and the 
veteran has therefore failed to satisfy the initial element 
of a service-connection claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 
and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  In this case, a review of the 
claims files shows that a gastric ulcer has never been 
confirmed by clinical testing.  Although the claims files 
contain a number of notations noting gastric ulcers, when 
read in context, these notations are "by history" only and 
they refer to residuals of the veteran's hiatal hernia.  See 
e.g., January 2001 report from East Tennessee Neurology 
("past medical history of stomach ulcer"); January 2001 
report from Summit Medical Group ("past medical 
history...peptic ulcer disease, status post upper GI bleed"); 
July 2002 UG report (referencing a 1993 history of a gastric 
ulcer).  In addition, the Board points out that there is no 
competent evidence showing that the appellant has a gastric 
ulcer, or residuals thereof, that was caused or aggravated by 
his service.  In fact, the only competent opinion on this 
issue is found in the August 2003 VA examination report, 
which is against the claim.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

The Board has considered the appellant's written testimony 
submitted in support of his arguments that he has the claimed 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.

Finally, the Board has considered the medical literature 
submitted in support of the veteran's claim.  However, the 
Board is required to point to a medical basis for its 
decisions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In this case, the Board has determined that the preponderance 
of the evidence is against the claim that the veteran has a 
gastric ulcer.  The articles only speak in terms of 
generalities, and are so general in nature and nonspecific to 
the veteran's case, that they do not provide a specific or 
plausible basis for concluding that this veteran has a 
gastric ulcer.  The Board therefore declines to find that the 
articles in question amount to competent evidence of such a 
diagnosis. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the September 2000 rating 
decision, and the April 2001 statement of the case.  See 
also, duty to assist letters, dated in July 2001 and 
September 2002.  

With regard to the content of these notices, the Board notes 
that in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in a letter to the veteran from the RO, dated 
in July 2001, the RO informed the appellant that VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that VA, "[M]ust make 
reasonable efforts to help you to get evidence necessary to 
support your claim."  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: tell us about 
any additional information or evidence that you want us to 
try to get for you."  There is no record of a reply that is 
responsive to this request.  In a letter from the RO to the 
veteran, dated in September 2002, the veteran was again 
requested to identify all relevant records, and the RO 
indicated that it would assist him in trying to obtain all 
identified records.  He was again notified, "You can help us 
with your claim by doing the following: tell us about any 
additional information or evidence that you want us to try to 
get for you."  There is no record of a reply that is 
responsive to this request.  In summary, he has been informed 
of the evidence needed to support his claim, and of which 
evidence he should provide and which evidence VA would 
obtain.  Given the foregoing, there is no issue as to whether 
VA has complied with its duty to notify the veteran of his 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  It also appears that the all elements 
required for proper notice under the VCAA, to include the 
"fourth element" as set forth in Pelegrini, have been 
satisfied.  Based on the foregoing, the Board finds that the 
veteran has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

The Board also notes that the Court's decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

The Board acknowledges that the July 2001 and September 2002 
letters were sent to the veteran after the RO's September 
2000 decision that is the basis for this appeal.  As noted in 
Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided by the time the VCAA 
was enacted.  As the case had already proceeded far 
downstream from the application for benefits, providing the 
section 5103(a) notice then - as the Court noted in Pelegrini 
- would largely nullify the purpose of the notice.  As there 
could be no useful purpose for providing a section 5103(a) 
notice under the circumstances of this case -- that is, at a 
time so far removed from the application for benefits -- the 
Board concludes that any defect in the section 5103(a) notice 
in this instance is harmless error.  Indeed, the Court seems 
to state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folders.  It has also arranged for VA 
examinations, and an etiological opinion has been obtained.  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a gastric ulcer is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



